ATTORNEY GRIEVANCE COMMISSION                              IN THE
    OF MARYLAND                                            COURT OF APPEALS
                                                           OF MARYLAND
       Petitioner
V.                                                         Misc. Docket AG No. 102

SANFORD BRUCE JAFFE                                        September Term 2016

       Respondent


                                          ORDER

       Upon consideration of the Joint Petition filed herein pursuant to Maryland Rule 19-736,
             tb
it is this 27 :Gay of September, 2016,


      ORDERED, that Respondent, Sanford Bruce Jaffe, be and he is hereby indefinitely

suspended from the practice of law in the State of Maryland for a violation of Rule 8.4 (d)

of the Maryland Lawyers' Rules of Professional Conduct; and it is further

     ORDERED, that the Clerk of this Court shall remove the name of Sanford Bruce Jaffe

from the register of attorneys in the Court and certify that fact to the Client Protection Fund

of the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance

with Maryland Rule 19-742(a) and issue notice of such action in accordance with Maryland Rule

19-761(6).



                                                           /s/ Mary Ellen Barbera
                                                       Chief Judge